DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Various rejections made below are not necessitated by amendment or the filing of an IDS, therefore this action is made non-final.
Please note that a different examiner is now handling this application.  See the Conclusion paragraph below for updated contact info.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 are both drawn to “an apparatus comprising a device according to” their parent claim.  As no distinction between an apparatus and a device is 
Claims 19 and 20 are drawn to a “signal comprising data stored on a non-transitory storage medium and generated by a processor-executed method for” encoding or decoding.  The claims go on to recite the method steps that produce the data.  It is not clear to what class of invention these claims are intended to be drawn.  If they are meant to be computer-readable medium claims, the “data” to which the claim is directed amounts to non-functional descriptive material, as described below.  However, by reciting the method steps without a description of what elements perform this method, it is not clear if the claim is meant to be interpreted as a method.  Furthermore, the claims are drawn to “a signal comprising data … generated” by a method, but the claimed method does not recite what this “signal” or “data” is.  It is unclear if the “bitstream” that the method generates is meant to include the claimed signal/data.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 are dependent claims, which is verified by Applicant’s Fee Worksheet submitted 09/11/2020, which states that there are 8 independent claims in the current application.  As dependent claims, these claims are required to further limit the subject matter of device claims 9 and 13, upon which they respectively depend.  However, claims 17 and 18 are both drawn to “an apparatus comprising a device” according to their parent claim.  It is not evident from the claims or the specification that there exists a difference between the “apparatus” and the “device.”  Applicant’s specification (see pg. 10 line 26, for example) appears to use the terms interchangeably, and the Collins English Dictionary defines both terms as a “machine.”  Accordingly, to claim an “apparatus comprising a device” provides no meaningful further limitation of the parent claim, thus the claims do not meet the requirements of 35 U.S.C. 112(d).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Interpretation
Claims 19 and 20 recite non-functional descriptive material.  The claims are directed to a “signal comprising data” stored in a medium, where the data is generated by a particular method.  The claims proceed to describe the method by which this data is generated.  However, because the claims are not directed to the method steps, but are directed to data that the method produces, there exists no functional relationship between the stored data and its intended computer system.  In this case, “the computer-readable medium merely serves as a support for information or data” therefore “no functional relationship exists.” MPEP 2111.05.  In other words, the “data” does not cause its intended computer system to perform any function; it is merely stored on the storage medium.  As non-functional descriptive material, the limitations relating to the method steps for generating the data are not given patentable weight.  To overcome this issue, it is recommended that the claims be amended to a form similar to claims 21 and 22.
It is noted that, while claims 19 and 20 are directed to “a signal comprising data,” the claims recite that this signal/data is stored on non-transitory storage medium, therefore the claims are drawn to statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, 13, and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rusanovskyy et al., US Pub No. 20170332098 (having support in US Provisional Application 62/337303).

As to claim 1 Rusanovskyy discloses a method for encoding comprising: 
obtaining a prediction value of a source value of a current color component of a sample of a block of a picture (Fig. 11A: 312; [0191]); 
determining a mapped residual value from the source value of the current color component and from the prediction value using a mapping function (Fig. 11A: 318; [0191] – the residual value is scaled, or mapped, and is determined from sample (source) and predicted values); and 
encoding the mapped residual value into a bitstream (Fig. 11A: 324; [0191]); 
wherein determining the mapped residual value comprises: 
mapping the prediction value with the mapping function to obtain a mapped prediction value ([0153], [0191] – scaling parameters are derived by mapping prediction samples through a lookup table, therefore scaling parameters = mapped prediction value); 
mapping the source value with the mapping function to obtain a mapped source value ([0191] – the sample (source) values are scaled); and 
determining a mapped residual value representative of a subtraction of the mapped prediction value and the mapped source value (Fig. 11A: 318; [0191] – the residual = scaled sample values minus predicted sample values, thus is “representative of a subtraction” of the mapped prediction samples (the scaling parameters) and the scaled sample block.  It is noted that the claim does not require that the residual = (mapped source value) minus (mapped prediction value), and its broadest reasonable interpretation includes this subject matter).  
  
As to claim 5 Rusanovskyy discloses a method for decoding comprising: 
obtaining a prediction value of a current color component of a sample of a block of a picture (Fig. 11B: 328); 
decoding a residual Fig. 11B: 332-336; [0192]); and 
determining a reconstructed value for the sample from the decoded residual value and from the prediction value using both a mapping function and an inverse mapping function that is the inverse of the mapping function (Fig. 11B: 330 and 340); 
wherein determining the reconstructed value comprises: 
mapping the prediction value with the mapping function to obtain a mapped prediction value (Fig. 11B: 330 – the scaling parameters are determined by mapping the prediction through a lookup table); 
obtaining an intermediate value representative of a sum of the mapped prediction value and the residual value (Fig. 11B: output of adder 338 is an intermediate value); and 
obtaining the reconstructed value being obtained by mapping the intermediate value with the inverse mapping function (Fig. 11B: 340; [0192] – the intermediate value is inverse scaled (inverse mapped) to obtain the reconstructed value).  

As to claim 9 see rejection of claim 1.  Rusanovskyy also discloses a device for encoding comprising electronic circuitry configured for performing the method of claim 1 ([0042]).

As to claim 13 see rejection of claim 5.  Rusanovskyy also discloses a device for decoding comprising electronic circuitry configured for performing the method of claim 5 ([0043]).

As to claims 17, 19, 21 see rejection of claims 1 and 9.
As to claims 18, 20, 22 see rejection of claims 5 and 13.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423